Citation Nr: 1419117	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967 and engaged in combat with the enemy, as demonstrated by his receipt of the Combat Aircrew Insignia with three stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is associated with the claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals no documents pertinent to this decision.  


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to his in-service noise exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The first of the three elements of service connection, a current disability, is shown by the February 2011 VA examination.  The Veteran served as an aircraft jet and helicopter mechanic and reports exposure to gunfire.  The Veteran's receipt of the Combat Aircrew Insignia with three stars demonstrates that he engaged in combat with the enemy.  The Board concludes that the Veteran was exposed to loud noise and the second element of service connection, an in-service disease or injury, is met.  See 38 U.S.C.A. § 1154(b).

Regarding the third element of service connection, a nexus between the Veteran's condition and service, the February 2011 examiner offered an opinion that the Veteran's bilateral hearing loss is less likely as not related to military noise exposure because the Veteran's service treatment records indicate normal hearing bilaterally at the time of separation.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d).  The Veteran reports having hearing loss symptoms since service and being told during annual physicals required for his post-service work as an airline pilot that his high frequency hearing loss is typical from the type of noise exposure experienced in service.  The Veteran is competent to report diagnoses and opinions provided to him by a medical professional, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and the Board finds the Veteran's statements credible.  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for bilateral hearing loss are met, and the appeal must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


